UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4240


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLIFTON EARL WAGNER SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00032-LHT-5)


Submitted:    March 23, 2009                 Decided:   April 2, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant      to   a    plea   agreement,      Clifton    Earl    Wagner

Smith   pled     guilty   to    conspiracy       to    possess    with     intent   to

distribute fifty grams or more of cocaine base (“crack”), in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2006).                      The district

court sentenced Smith to 210 months in prison.                        Smith timely

appealed.

            Smith’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that, in her view,

there are no meritorious grounds for appeal.                     Counsel questions

whether    the   sentence      imposed     was     inconsistent     with    the    plea

agreement and whether the plea agreement was improperly one-

sided in favor of the Government.                     Smith was advised of his

right to file a pro se supplemental brief but he did not file

one.

            Our thorough review of the record, including the plea

agreement and the sentence hearing transcript, convinces us that

Smith’s claims are meritless.                  In accordance with Anders, we

have reviewed the entire record for any meritorious issues and

have found none.          Accordingly, we affirm the district court’s

judgment.

            This court requires that counsel inform her client, in

writing,    of   his   right       to   petition    the   Supreme    Court    of    the

United States for further review.                If the client requests that a

                                           2
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3